Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

This application repeats a substantial portion of prior Application No. 15/042062, filed 2/11/2016, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/2020 has been entered.

Response to Amendment
Claims 1, 9, 21 are currently amended.
Claims 2-8, 13-19 are original
Claims 10, 12, 25 are cancelled.
Claim 11 is withdrawn.
Claims 20, 22-24 are previously presented.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-8, 13-24, drawn to a first composite material shaping device, classified in B29C70/504.
II. Claim 9, drawn to a second composite material shaping device, classified in B29C70/50.

Newly submitted claim 9 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
It is an independent claim and is a distinct apparatus with different claim scope and accorded patentable weight of structural features.
Inventions I and II are directed to related composite material shaping apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design, mode of operation, function or effect.  
While both claims require a plurality of links, independent claim 1 of Group I requires that the first joint is connected on the distal end of the movable base and the second joint is 
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 9 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim 9 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/13/2019.

Claim 11 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/13/2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 20 which depends from claim 2, recites “wherein the angle adjusting structure includes a link mechanism including the plurality of links which extend and contract.”  
Claim 2 depends from claim 1, and claim 1, ll. 11-12, recited “wherein the angle adjusting structure includes a link mechanism including the plurality of links which extend and contract.”  
This type of duplication of claim elements in separate claims which depend from one another, even with other, intervening claims there between makes a rejection under 35 U.S.C. 112(d) appropriate and proper.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claims 1-2, 4-6, 8, 13-18, 20, 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Derx (US 2016/0121536).

	Regarding claim 1, Derx discloses a composite material shaping (intended use) device (see extruder of title, composite structures of [0024]) comprising:
	Three rollers (see [0025], rollers) that apply pressures on a laminated body of prepregs (manner of operating – the rollers are capable of applying pressures on a laminated body of prepregs as an intended use of the structure), from different directions (see Fig. 1A, 1B and 2), the prepregs being laminated in a bar shape (article worked upon – limited patentable weight); and
	An angle adjusting structure (see shaft and axis of [0028], for each angled roller there is such a structure; see also channels 419 and 519 of first and second angle fixing structures of [0054]) that continuously changes an angle of a rotating axis of at least one roller out of the three rollers, the angle adjusting structure comprising:
		A movable base (see [0031], axles 113 and 123, axle mounts 755 of [0065] and Figs.), the at least one roller being formed on the movable base (see Fig. 2-4, 9 – formed is to bring together parts or combine to create OR the make or fashion into a certain shape or form);
		A plurality of links (see roller mounting assembly 526 of [0052]) which are adjusted by extending (being lengthened or spread out) and contracting (decreasing in size, number or range) to adjust the angle of the rotating axis of the at least one roller (intended use of the links)  (see Fig. 8B, 11, also Fig. 12 as compared to 13, see [0028], [0036] & especially 
		A first joint (first pivot joint 405 of [0056]) and a second joint (second pivot joint 505, Id.) (also see axle mounts 215, housing tongue 265 of [0038]; front mounting brackets 417 and 517 of [0054] either of which read on the claimed structures as captured by current claim construction) rotatable coupling the plurality of links to the movable base,
	Wherein the angle adjusting structure includes a link mechanism (see [0048] – changing of the forming angle) including a plurality of links (Front mounting brackets 417&418) which extend and contract,
 	Wherein the first joint is connected on a distal end (see left side of Fig. 8) of the movable base and the second joint is connected on an opposite end (see right side of Fig. 8) to the distal end of the movable base relative to the rotating axis of the at least one roller (see Figs. 3, 4B, 8A), and
	Wherein the plurality of links are connected to and move the first joint and the second joint to adjust the angle of the rotating axis by changing a height of the opposite end of the movable base with respect to a base of the angle adjusting structure via the link mechanism extending and contracting (see [0048]).
[AltContent: textbox (Roller mounting assembly 526 of [0052] (Links))][AltContent: textbox (Base (see 440/540))][AltContent: textbox (Rear Mounting brackets 427 & 527 (joint))][AltContent: textbox (Third roller 410)][AltContent: textbox (Second roller 510)][AltContent: textbox (First roller 430)]	
    PNG
    media_image1.png
    662
    525
    media_image1.png
    Greyscale

	Distal end				opposite end of distal end


Regarding claim 2, Derx discloses wherein a shape of a portion of the at least one roller in a longitudinal section including the rotating axis is a curved line of which curvature is not constant (see [0034] – the reference recognizes that the curvature of the first and second forming surfaces may vary), the portion applying a pressure on the laminated body ([0024] – high and low pressure zones), and
	The at least one roller is adapted to sequentially apply pressures on the laminated body by curved surfaces respectively by changing the angle of the rotating axis by the angle adjusting structure, the curved surfaces having different curvatures respectively.


    PNG
    media_image2.png
    504
    614
    media_image2.png
    Greyscale



Regarding claim 4, Derx discloses wherein the three rollers include:
	A first roller (See cited portions) that rotates around a first axis;
	A second roller (see Fig. 2, 3, 4A&B) that rotates around a second axis inclining relative to the first axis; and
	A third roller (See cited portions) that rotates around a third axis symmetrical to the second axis with respect to a plane perpendicular to the first axis,
	Wherein the first roller, the second roller and the third roller are disposed so as to form a space (see circled portion of Fig. 2, item 100A) among the first roller, the second roller and the 
[AltContent: arrow][AltContent: oval][AltContent: arrow][AltContent: arrow][AltContent: textbox (Straight line of upper-most roller)][AltContent: textbox (Two symmetric line arcs of lower roller surfaces)]
    PNG
    media_image3.png
    638
    521
    media_image3.png
    Greyscale


	Regarding claim 5, Dirx discloses wherein the angle adjusting structure is adapted to change each of an inclined angle of the second axis to the first axis and an inclined angle of the third axis to the first axis, with contacting the second roller with the third roller.  See Fig. 8B and 12-13 as well as [0054]. 
[AltContent: textbox (The variable radius device 600 is interpreted as being capable of altering the inclination angles of the second with respect to first and third axes.  When the first and second angle fixing elements 418, 518 are altered, the angles change as seen in Fig. 12 vs. 13.)]
    PNG
    media_image4.png
    663
    523
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    714
    525
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    566
    774
    media_image6.png
    Greyscale


	Regarding claim 6, Dirx discloses wherein each of a shape of a portion of the second roller in a longitudinal section including the second axis and a shape of a portion of the third roller in a longitudinal section including the third axis is a curved line of which curvature is not constant, each of the portion of the second roller and the portion of the third roller applying a pressure on the laminated body; and
	The angle adjusting structure is adapted to temporally change a shape of the space formed among the first roller, the second roller and the third roller by changing an inclined angle of the second axis to the first axis and an inclined angle of the third axis to the first axis.  See annotated Fig. 11 below.
[AltContent: textbox (Second and third rollers (710, 720) with non-constant radius of curvatures.
By changing the angles of the axels and the angle adjusting structures in time as a manner of operating the apparatus, the apparatus is capable of temporally adjusting a shape formed by the three rollers. [0057].)]
    PNG
    media_image7.png
    716
    533
    media_image7.png
    Greyscale



	Regarding claim 8, Dirx discloses wherein the angle adjusting structure is adapted to automatically control the incline angle an a position of the second axis, and the inclined angle and a position of the third axis, based on design information (any information can be design information – including intended shape of the prepreg) showing a three dimensional shape of 

	Regarding claims 13-14, Dirx discloses wherein the three rollers include:
		 A first roller that rotates around a first axis;
		A second roller that rotates around a second axis inclining relative to the first axis; and
		A third roller that rotates around a third axis symmetrical to the second axis with respect to a plane perpendicular to the first axis;
	Wherein the first roller, the second roller and the third roller are disposed so as to form a space among the first roller, the second roller and the third roller, the space corresponding to a cross-sectional shape of a noodle filler, the cross-sectional shape of the noodle filler being surrounded by two line-symmetric arcs and a straight line.  See cited portions.

	Regarding claim 15-16, Dirx discloses wherein the angle adjusting structure is adapted to change each of an inclined angle of the second axis to the first axis and an inclined angle of the third axis to the firs axis, with contacting the second roller with the third roller.  See cited portions of Dirx. See discussion of Claim 5 above.

	Regarding claim 17-18, Dirx discloses wherein the angle adjusting structure is adapted to automatically control (see [0066] – speed toggle) the inclined angle and a position of the second axis, and the inclined angle and a position of the third axis, based on design information showing a three dimensional shape (any shape can be an intended design shape) of the laminated body after shaping and a speed of feeding out the laminated body in a length direction.

20, Dirx discloses wherein the angle adjusting structure includes a link mechanism including the plurality of links which extend and contract.  See [0038].  The contraction is the decreasing in distance from the extremely minimal angles to make the angling rollers more perpendicular to the non-angling roller.  The extension is the increasing in distance from the extremely minimal angles to make the angling rollers less perpendicular and more parallel to the non-angling roller.
[AltContent: textbox (Contracted state of angle adjusting structure with steep, near perpendicular relationship to non-angling roller)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Extended state of angle adjusting structure with shallow, near parallel angle of inclination with respect to non-angling roller)]
    PNG
    media_image8.png
    680
    534
    media_image8.png
    Greyscale

Regarding claim 23, Derx discloses wherein a link (see [0038] – the housing block assembly is connected to the base by bolts or screws) of the plurality of links (a relationship between two things where one affects the other; a ring in a loop in a chain) is contractable and .  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 19 is rejected under 35 U.S.C. 103 as being obvious over Derx (US 2016/0121536) and further in view of Lengen (US 4882007).
	Regarding claim 19, Dirx does not discloses wherein the angle adjusting structure includes a robot arm.
Related to the problem applicant was trying to solve regarding automation in angle adjusting structures, Lengen discloses a robot arm for an angle adjusting structure.  See claim 1.
	Attaching the robot arm of Lengen to the angle adjusting structure of Derx would have had the benefit of allowing for the automatic control over the angle of the prepreg impression.  This was desirable in Derx.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the robot arm of Lengen with the apparatus of Derx to arrive at the claimed invention before the effective filing date because doing so would have allowed for the automatic control over the angel of the prepreg impression. 

	Claim 21 is rejected under 35 U.S.C. 103 as being obvious over Derx (US 2016/0121536) and further in view of Benson (US 2010/0024971).
Regarding claim 21, this claim appears to be an amalgamation of at least claims 1 and 4 which are also rejected above as anticipated by Derx.  
	Derx does not disclose: a controller (what follows is an intended use – controller need not be configured to or programmed to out-of-the-box) that controls an operation of the angle adjusting device and a feed speed of the laminated body of prepregs,
 	Wherein the first joint is connected on a distal end of the movable base and the second joint is connected on an opposite end to the distal end of the movable base relative to the rotating axis of the at least one roller, and

	In the same field of endeavor of prepreg shaping, Benson discloses a controller which manipulates the angling of an angle adjusting device.  See [0071].
	See MPEP 2144.04(III) regarding automation of a manual activity being prima facie obvious to one of ordinary skill in the art.
	Doing so had the benefit that it allowed for the adjustment of the angle of the roller in an automated way.  This was desirable in Derx.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the controller of Bensen with the apparatus of Rihei to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the adjustment of the angle of the roller in an automated way.
	By making the controller configured to perform the recited functions can overcome the claim interpretation since the cited combination does not adjust a feed speed of the laminated body of prepregs. 

	Claim 22 is rejected under 35 U.S.C. 103 as being obvious over Derx (US 2016/0121536) and further in view of Benson (US 2010/0024971) and Johns (US 2013/0126095).
Regarding claim 22, Derx does not disclose wherein the second and third rollers comprise a curved surface that contacts the laminated body and has a non-constant radius of curvature.
	In the same field of endeavor of prepreg manipulation/shaping, Johns discloses a roller with surfaces having areas of varying degrees of concave curvatures, convex curvature and areas that are flat ([0053]) which reads on a non-constant curvature.

	To change the shape of the roller from an annular roller with a constant radius of curvature, to a roller with a non-constant radius of curvature would have been the change in shape or configuration and an art-recognized suitable configuration for such systems.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the roller shape of Johns and the apparatus of Derx to arrive at the claimed invention before the effective filing date because doing so would have been a change in configuration or shape within the level of skill of one of ordinary skill in the art before the effective filing date.

Claim 24 is rejected under 35 U.S.C. 103 as being obvious over Derx (US 2016/0121536) and further in view of Benson (US 2010/0024971).

	Regarding claim 24, Derx discloses wherein a link of the plurality of links comprises a linear actuator (see motor(s)) which contracts and expands to adjust the angle of the rotating axis of the at least one roller.  [0036].  
See MPEP 2144.04(III) regarding automation of a manual activity being prima facie obvious to one of ordinary skill in the art.
That the screws are driven by a motor is obvious to one of ordinary skill in the art before the effective filing date.  Doing so would have been an exercise in making automatic.
Therefore, it would have been obvious to one of ordinary skill in the art to make the screws of Derx automatic to arrive at the claimed invention before the effective filing date because doing so would have been an exercise in making automatic.

Allowable Subject Matter
Claim 3, 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 3, none of the cited prior art or any prior art available discloses wherein:
Rihei &Derx disclose wherein a shape of a portion of the at least one roller in a longitudinal section including the rotating axis is a part of a spiral, the portion applying a pressure on the laminated body (see [0005], [0026]).
	Rihei nor Dirx does discloses wherein the prepreg is formed as a spiral, but not a logarithmic spiral.
	Such a shape is not an art-recognized shape for a roller for laminating prepregs.
	That the at least one roller is adapted to sequentially apply pressures on the laminated body by curved surfaces respectively by changing the angle of the rotating axis by the angle adjusting structure, shapes of the curved surface in the longitudinal section being different curved lines having a relationship of similarity is taken as a manner of operating the disclosed apparatus.

Regarding claim 7, Rihei and Dirx discloses wherein each of a shape of a portion of the second roller in a longitudinal direction including the second axis and a shape of a portion of the third roller in a longitudinal section including the third axis is a part of a spiral, each of the portion of the second roller and the portion of the third roller applying a pressure on the laminated body; and
	The angle adjusting structure is adapted to sequentially form spaces among the first roller, the second roller and the third roller by changing an incline angle of the second axis to the 
However, these references do not recognize that the shapes of the rollers are those of a logarithmic spiral.  There is not a recognition of these shapes in the prepreg forming art or outside of it.

Response to Arguments
	Applicant’s arguments regarding 112(f) are not persuasive because the links do not correspond to a structural feature of a composite shaping apparatus and are a nonce term.  While not using the means for construction, Examiner must look to the specification for the corresponding structure associated with the nonce term link, therefore 112(f) claim interpretation is appropriate.  Furthermore, amendment of the full description of the structure into the claimed subject matter may avoid 112(f) invocation.

Applicant’s arguments, see Remarks, filed 7/7/2020, with respect to rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims under 35 U.S.C. 112(b) has been withdrawn.  The broadest reasonable interpretation of movable base will be that it is detached from the ground such that a sufficiently strong force can cause motion, corresponding to the weights of the structures of the apparatus given by Newton’s laws of motion.

Applicant’s arguments, see Remarks, filed 7/7/2020, with respect to the rejection(s) of claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 102 and 35 U.S.C. 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rihei (US 2016/0271890) is not prior art due to the 102(b)(2)(C) exception.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712